465 F.2d 1400
Lawrence BATTE, Plaintiff-Appellant,v.George HARRIS d/b/a George Harris Used Car Sales et al.,Defendants-Appellees.
No. 72-1994.
United States Court of Appeals,
Fifth Circuit.
Sept. 19, 1972.Rehearing and Rehearing En Banc Denied Nov. 8, 1972.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.


1
G. H. Carnes, Community Legal Services, Dorothy Graham, Barry H. Powell, Jackson, Miss., for plaintiff-appellant.


2
Edward J. Dailey, Chestnut Hill, Mass., for National Consumer Law Center, Inc., amicus curiae.


3
W. Thad Cochran, Jackson Miss., for George Harris and others.


4
Thomas I. Starling, Jr., Jackson, Miss., for Personal Fin. and Tower.


5
E. W. Montgomery, II, Jackson, Miss., for Gen. Accept.


6
Before WISDOM, GODBOLD and RONEY, Circuit Judges.

PER CURIAM:

7
The District Court's dismissal of this Truth in Lending Action, 15 U.S.C. Sec. 1601 et seq., for want of jurisdiction is reversed and the cause remanded for further proceedings.1  Sosa v. United States, 465 F.2d 1227 (5th Cir., 1972).


8
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

9
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



1
 It is appropriate to dispose of this case summarily.  See Groendyke Transport, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158